The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Status of Claims
Claims 1, 2, 7 – 22, 32 and 37 are currently pending.


Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1 – 2 and 7 – 19, in the reply filed on August 9, 2021 is acknowledged.  Acknowledgement is made of Applicant’s election of the compound specie disclosed as Example 71, on page 144 of the present specification.

    PNG
    media_image1.png
    165
    297
    media_image1.png
    Greyscale

Elected compound specie
Claims 20 – 22, 32 and 37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected groups, there being no allowable generic or linking claim.  Claims 7 and 10 – 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected compound specie, there being no allowable generic or linking claim.  


Priority
This application, 16/956,981, filed 06/22/2020 is a national stage entry of PCT/US2018/067261, International Filing Date: 12/21/2018.  PCT/US2018/067261PCT/US2018/067261 claims priority from provisional application 62/609,578, filed 12/22/2017.

Information Disclosure Statement
No Information Disclosure Statement has been filed in the instant application.  Applicants are reminded of their duty to disclose all information known to them to be material to patentability as defined in 37 C.F.R. 1.56. 

Claim objections
Claim 1 is objected to for the following reasons: For clarity and consistency with language and formatting recited in instant Claim 1, the following changes are recommended:
each R7 is independently -H, halogen, -OH, -NH2, -NO2, -CN,….. 
each R8 is independently -N(R9)C(O)R10, -N(R9)C(O)OR10,…..
each R9 [[or]] and R10 is independently, at each occurrence…..
each R11 is independently aryl, C3-8 cycloalkyl, heterocyclyl,…..
R13 is -H, halogen, -CN, oxo, C1-6 alkyl,….. wherein the C1-6 alkyl, aryl,…..

Applicant is encouraged to review the claim limitations for clarity and consistency.
Claim rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 8, 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 2, 8 and 9 each recite the limitation:
 A compound of Formula (I)….. or a pharmaceutically acceptable salt, prodrug, solvate, hydrate, isomer, or tautomer thereof…  
The present specification, at p [0055] discloses that:
The term “isomer” refers to compounds that have the same composition and molecular weight but differ in physical and/or chemical properties.  The structural difference may be in constitution (geometric isomers) or in the ability to rotate the plane of polarized light (stereoisomers).

Accordingly, using the broadest reasoanble interpretation, consistent with the specification, the term “isomer” reasonably encompasses “structural” isomers (or constitutional isomer in the IUPAC nomenclature), which are defined as a compound having the same number of atoms of each element, but with logically distinct bonds between them.  The potential number of “isomers” thereof (including structural isomers thereof) for a Markush group as complex as instant Formula (I) is vast and would encompass compounds that, upon a reattachment of the atoms, it would be unclear which compounds fall within the metes and bounds of formula (I).  Such compounds may or may not include compounds that contain the ring structures which one would 
Applicant may overcome this ground of rejection by cancelling the term “isomer” and, optionally, replacing said term with “stereoisomer” and/or “diastereomer”.


Claim rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. in WO 2015/196759 (published: December 30, 2015).
Yu teaches pyrazole compounds if Formula I or II, and pharmaceutically acceptable compositions thereof, comprising a pharmaceutically acceptable carrier (instant Claim 19), that can be used for positive allosteric modulators of follicle stimulating hormone receptor (FSHR) (Abstract, pages 3 and 69).

    PNG
    media_image2.png
    348
    425
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    113
    203
    media_image3.png
    Greyscale

Compound 58 of Yu
Compound 58 of Yu corresponds to a compound of instant Formula (I) wherein A1 is a 5-membered heteroaryl, A2 is an unsubstituted heteroaryl, W is –O-, G is a bond, R1 is an unsubstituted heteroaryl, R2 is C1 alkoxy and R3 and R4 are each H (instant Claim 1).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 2, 8, 9 and 18 – 19 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1 – 5, 7 – 11 and  13 – 31 of copending US patent application Serial No. 16/904,064.
Although the conflicting claims are not identical, they are not patentably distinct The instant and copending claims are each drawn to compounds of Formula (I) (below).  

    PNG
    media_image4.png
    130
    239
    media_image4.png
    Greyscale

All of the elements of Formula (I) in the instant application Claims 1, 2, 8, 9 and 18 – 19 are found in Claims 1 – 5, 7 – 11 and 13 – 31 of copending US patent 
Claim 18 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claim 1 of copending US patent application Serial No. 16/904,064.
The instant and copending claim is drawn to compounds of Formula (I) (below).  

    PNG
    media_image4.png
    130
    239
    media_image4.png
    Greyscale

At least one of the compounds recited in instant Claim 18, specifically, the compound shown below), appear to fall within the scope of copending Claim 1:



    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

(S)-2-((5,5-dimethyl-8-(4-methyl-4H-1,2,4-triazol-3-yl)-5H-chromeno[3,4-d]pyrimidin-3-yl)amino)-6,6a,7,8-tetrahydro-9H-pyrido[2,3-b]pyrrolo[1,2-d][1,4]oxazin-9-one
This is a provisional  nonstatutory obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
Claims 1, 2, 8, 9 and 18 – 19 are rejected.  No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HEYER whose telephone number is (571)270-7677.  The examiner can normally be reached on Monday-Thursday 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WINSTON SHEN can be reached at (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 
/DENNIS HEYER/Primary Examiner, Art Unit 1628